THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND Interim Report June 30, THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2009 Assets Portfolio investments at fair value (cost $11,807,673) $ 13,832,185 Cash and cash equivalents 3,221,968 Deferred compensation plan assets, at market value 327,523 Due from affiliates 150,958 Prepaid expenses and other assets 35,567 Prepaid income tax 5,938 Accrued interest receivable 1,396 Total Assets $ 17,575,535 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 327,523 Deferred tax liability 7,626 Accounts payable and accrued expenses: Audit and tax 148,365 Legal 123,356 Other 5,088 Total liabilities 611,958 Shareholders’ Equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 148,410 Beneficial Shareholders (108,159.8075 shares) 16,815,167 Total Shareholders’ Equity (net asset value) 16,963,577 Total Liabilities and Shareholders’ Equity $ 17,575,535 Net Asset Value per Share of Beneficial Interest $ 155.47 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2009 Investment Income and Expenses Income: Interest from cash and cash equivalents $ 4,823 Income from portfolio investment 14 Total income 4,837 Expenses: Legal fees 109,377 Audit and tax fees 36,925 Management fee 37,322 Administrative fees 29,165 Independent Trustee fees 27,396 Insurance expense 12,455 Other expenses 8,362 Total expenses 261,002 Net investment loss (256,165 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments 1,781,791 Distributions of realized gain received from Indirect Investments 36,737 Realized loss from write-off of Indirect Investments (1,419,900 ) Net change in Shareholders’ Equity from Indirect Investments 398,628 Change in net unrealized appreciation of Distributed Investments (12,520 ) Net realized gain from Distributed Investments 11,766 Net change in shareholders equity from Distributed Investments (754 ) Change in net unrealized appreciation of Direct Investments 360,005 Net change in Shareholders’ Equity from Portfolio Investments before tax 757,879 Provision for income taxes 1,530 Net change in Shareholders’ Equity from Portfolio Investments after tax 759,409 Net Increase in Shareholders’ Equity from Operations $ 503,244 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Three Months Ended June 30, 2009 Adviser Beneficial Trustee Shareholders Total Shareholders’ Equity as of April 1, 2009 $ 92,114 $ 16,368,219 $ 16,460,333 Increase in Shareholders’ Equity from operations: Net investment loss (1,179 ) (254,986 ) (256,165 ) Realized loss from investments - net(C) (6,480 ) (1,401,654 ) (1,408,134 ) Distributions of realized gain and income received from Indirect Investments - net 170 36,567 36,737 Change in unrealized appreciation on investments - net 63,778 2,065,498 2,129,276 Provision for income taxes 7 1,523 1,530 Net increase in Shareholders’ Equity from operations 56,296 446,948 503,244 Shareholders’ Equity as of June 30, 2009 (A) $ 148,410 $ 16,815,167 (B) $ 16,963,577 (A) Shareholders’ Equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $155.47 as of June 30, 2009.Additionally, from February 9, 1998 (commencement of operations) through June 30, 2009, the Trust made cash distributions to Beneficial Shareholders totaling $1,126 per share of beneficial interest. (C) Inclusive of realized losses from write-off of Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Three Months Ended June 30, 2009 Cash Flows From Operating Activities Net increase in Shareholders’ Equity from operations $ 503,244 Adjustments to reconcile net increase in Shareholders’ Equity from operations to net cash provided by operating activities: Net realized loss from investments 1,371,397 Change in net unrealized appreciation of Investments (2,129,276 ) Proceeds from the sale of Distributed Investments 18,073 Net capital contributed to Indirect Investments (21,026 ) Return of capital distributions received from Indirect Investments 59,815 Decrease in accrued interest receivable 532 Increase in deferred compensation plan assets, at market value (34,029 ) Decrease in prepaid expenses and other assets 7,397 Increase in due from affiliate (129,250 ) Decrease in other receivable - foreign withholding tax 22,742 Increase in deferred compensation plan - due to Independent Trustees 34,029 Decrease in deferred tax liability (1,530 ) Increase in accounts payable and accrued expenses 127,836 Net cash used in operating activities (170,046 ) Cash Flows Used for Financing Activities Decrease in cash and cash equivalents (170,046 ) Cash and cash equivalents at beginning of period 3,392,014 Cash and Cash Equivalents at End of Period $ 3,221,968 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of June 30, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 1,615,408 1,000 shares of common stock 1,000,000 834,317 Total Manufacturing 1,863,700 2,449,725 14.44 % 14.44 % Total Direct Investments 1,863,700 2,449,725 14.44 % 14.44 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,030,352 1,030,038 6.07 % 6.07 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 392,428 393,652 2.32 % 2.32 % $2,500,000 original capital commitment .267% limited partnership interest Total International 1,422,780 1,423,690 8.39 % 8.39 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 874,975 1,005,072 5.92 % 5.92 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 262,350 194,978 1.15 % 1.15 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,137,325 1,200,050 7.07 % 7.07 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,492,888 $ 3,388,900 19.98 % 19.98 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 1,468,422 1,468,386 8.66 % 8.66 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 616,577 1,092,682 6.44 % 6.44 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 0 35,895 0.21 % 0.21 % $10,000,000 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 4,577,887 5,985,863 35.29 % 35.29 % Sector Focused: First Reserve Fund VIII, L.P.(A) 0 93,000 0.55 % 0.55 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,900 98,922 0.58 % 0.58 % Providence Equity Offshore Partners III, L.P. 1,154 6,420 0.04 % 0.04 % $3,500,000 original capital commitment 96,054 105,342 0.62 % 0.62 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,064,689 1,126,914 6.64 % 6.64 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,160,743 1,325,256 7.81 % 7.81 % Small Corporate Restructuring: American Securities Partners II, L.P.(A) 0 24,978 0.15 % 0.15 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. (A) 315,812 239,769 1.41 % 1.41 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) 6,667 6,570 0.04 % 0.04 % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring 322,479 271,317 1.60 % 1.60 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2009 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. $ 628,135 $ 608,365 3.59 % 3.59 % $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. 204,964 130,717 0.77 % 0.77 % $1,540,000 original capital commitment .381% limited partnership interest Sprout Capital VIII, L.P. (C) 489,660 437,202 2.58 % 2.58 % $5,000,000 original capital commitment .667% limited partnership interest Total Venture Capital 1,322,759 1,176,284 6.94 % 6.94 % Total Indirect Investments 9,943,973 11,382,460 67.10 % 67.10 % Total Portfolio Investments (B) (D) $ 11,807,673 $ 13,832,185 81.54 % 81.54 % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) The Trust’s indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust's portion has been given to the other limited partners invested in this partnership. (C) In April 2009, the Trust received an in-kind distribution from Sprout Capital VIII, L.P. of 875 common shares of VNUS Medical Technologies, Inc. with a total value of $18,827, realizing a total gain of $12,520.Such securities were sold in April 2009, for a total of $18,073, resulting in a net realized gain of $11,766. (D) For the three months ended June 30, 2009, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $1,419,900: Alta California Partners II, L.P.$329,000 CVC European Equity Partners II L.P.290,000 Fenway Partners Capital Fund II, L.P.769,000 Washington & Congress Capital Partners, L.P.31,900 $1,419,900 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) For the Three Months Ended June 30, 2009 The following per share data and ratios have been derived from information provided in the consolidated financial statements for the three months ended June 30, Operating Performance Per Share of Beneficial Interest: 2010 Net asset value, beginning of year $ 151.33 Net investment gain (loss) (2.35) Net change in net assets from Portfolio Investments 6.49 Net (decrease) increase in net assets resulting from operations 4.14 Net asset value, end of year $ 155.47 Total investment return 10.92% Ratios to Average Net Assets: Expenses 5.81% Net investment loss (5.71%) Ratio of expenses and (A) Provision for income taxes 5.85% Supplemental Data: Net assets, end of year $ 16,815,167 Portfolio turnover (0.53%) (A) Ratio includes the impact of income taxes reported as a component of realized and unrealized gains (losses) in the Consolidated Statement of Operations. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific
